Citation Nr: 1601711	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-36 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for flat feet. 

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hammertoes. 

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for glaucoma. 

4.  Entitlement to service connection for obstructive sleep apnea. 

5.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, depression, posttraumatic stress disorder (PTSD), and an anxiety disorder. 

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's mechanical low back pain with scoliosis.
 

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to November 1997, and additional periods of active duty with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In pertinent part, the RO determined that new and material evidence had not be received to reopen the Veteran's claims of entitlement to service connection for flat feet, bilateral hammertoes, and glaucoma; denied service connection for obstructive sleep apnea and for major depression; and denied an increased disability evaluation for the Veteran's mechanical low back pain with scoliosis. 

In September 2014 the Board remanded the case in order to provide the Veteran a hearing before the Board he had requested.  In March 2015 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.

Reports of VA examinations in April 1998 and December 2012 raise a claim of service connection for degenerative bone disease of both feet.  This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file contains a November 2013 dated letter from the Social Security Administration (SSA) notifying the Veteran of a disapproved claim for Social Security Disability Income benefits.  As any records in the custody of SSA pertaining to the claims for the SSA disability income benefits may be relevant to the appeal, they must be obtained and associated with the claims file.  38 C.F.R. §3.159(c) (2) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Notably, the November 2013 SSA letter refers to several private medical treatment records received by SSA in 2013, reflecting that the Veteran was receiving private treatment.  Any outstanding pertinent records should be requested and associated with the claims file.  The VA treatment records on file are dated between 2003 and 2010 and it appears that the Veteran may have continued to receive treatment subsequently from VA, however, no subsequent VA treatment records are shown on file.  On remand, any outstanding VA treatment records must be associated with the claims file.  38 C.F.R. § 3.159 (c) (1), (2).

In December 2015 the Veteran submitted a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, requesting VA benefits on that basis.  This reflects that there may be an existing vocational rehabilitation folder for the Veteran.  The records from the Veteran's VA vocational rehabilitation file must be associated with the claims file.  

During a March 2015 Travel Board Hearing before the undersigned Veterans Law Judge, the Veteran testified that he had symptoms of sleep apnea during service including fatigue, tiredness, and constant yawning.  He has a current diagnosis of sleep apnea confirmed by a sleep study in June 2008.  A February 2010 VA treatment record shows that the Veteran was seen in follow-up and management of obstructive sleep apnea.  Subsequent VA treatment records show continued treatment for sleep apnea.  
 
During the March 2015 Travel Board Hearing the Veteran testified that he began being treated through counseling in 2000.  He testified that private treating doctors told him in 2000 that he had anxiety and depression.  He testified that he was last seen at VA for his depression by his primary care doctor in 2014.  VA treatment records in July 2006 show that the Veteran was diagnosed with depression.  Subsequent VA treatment records show that the Veteran was receiving treatment for depression.  

Thus there is competent evidence of a diagnosis of sleep apnea and of a psychiatric disorder; and competent evidence of perceived symptoms by the Veteran since service (sleep apnea) or beginning soon after service (psychiatric disorder), suggesting that these disorders may be related to service.  However, the evidence of record is insufficient to decide these claims.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A remand of the low back disability rating claim is necessary for the following reasons.  During the Veteran's March 2015 Travel Board hearing he testified that the condition of his service-connected mechanical low back pain with scoliosis had worsened since the last VA examination of the back.  He testified that he had constant pain and stiffness in the morning, and muscle spasms from time to time, and cramping in his legs.  In the past year he had to receive injections for the pain, and he had to wear a TENS unit, which provided only temporary relief.

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995). 

Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected mechanical low back pain with scoliosis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether a VA Vocational Rehabilitation folder for the Veteran exists and if so, obtain and associate such file with the claims file.  If a Vocational Rehabilitation folder is unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request from SSA any records associated with any claim filed by the Veteran for disability benefits.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to identify all medical providers who have treated or evaluated him for sleep apnea, psychiatric disorder, or his service-connected lumbar spine disability, including any associated with a claim for SSA disability benefits.  Obtain copies of any relevant medical records that are not already in the claims file, to include records of treatment from Family Physicians, Advanced Medical Consultants, Dr. Jihad Aziz, Ph.D., and any outstanding VA medical records from the VA Medical Center in Richmond, Virginia.  

Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.
 
4.  Thereafter, schedule the Veteran for appropriate VA examinations for his claimed sleep apnea and psychiatric disorder, and his service-connected lumbar spine disability.   Provide each of the examiners with access to the entire claims file for review.  The examiners are to review the claims file in conjunction with the respective examinations.

Sleep Apnea and Psychiatric Disorder Examinations

The respective examiners for sleep apnea and psychiatric disorder are to elicit from the Veteran a history of symptoms or injury in service and subsequent symptoms during and since service for the claimed sleep apnea and psychiatric disorders.  In offering opinions, the respective examiners must acknowledge and discuss the Veteran's report of pertinent symptoms or injury in service and continuity of relevant symptoms since service, and any current sleep apnea or psychiatric disorder symptoms, and diagnoses regarding the claimed conditions.  
 
The sleep apnea and psychiatric disorder examiners are to respectively identify any present sleep apnea or psychiatric disorder; and for any such sleep apnea or psychiatric disorder found present, respectively provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder present: 

(i) Had its onset in service;  
 
(ii) In the case of psychosis, was manifested within one year of discharge from service; or 

(iii) Is otherwise related to injury or disease in service. 

Regarding the examination for psychiatric disorder, if PTSD is diagnosed, the VA examiner is asked to identify the in-service stressor or stressors, including fear of hostile military activity, upon which such diagnosis is based.

For any opinion expressed the examiner must provide a complete rationale and a discussion of the medical principles involved. 

Lumbar Spine Disability

The examiner shall identify all lumbar spine orthopedic and neurologic pathologies found to be present.  The examiner shall conduct all indicated orthopedic and neurologic tests and studies necessary; and describe the current severity of the Veteran's low back symptomatology to include that associated with any recurrent flare-ups must be described.  The examination report must include the results of all indicated orthopedic and neurologic tests and studies.  

5.  Finally, readjudicate the appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




